Citation Nr: 1303210	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  09-12 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel







INTRODUCTION

The Veteran had active service from September 1961 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the Department of Veterans Affairs (VA) Phoenix, Arizona, Regional Office (RO) that denied service connection for PTSD.   

On his March 2009 Appeal to Board of Veterans' Appeals, the Veteran requested a Board hearing in connection with his appeal; however, in May 2012, he withdrew this request.  See 38 C.F.R. §§ 20.703, 20.704 (2012).

Service connection was granted for an anxiety disorder in a May 2012 decision, but the Veteran may also establish service connection for separately diagnosed psychiatric conditions, rendering that determination of no consequence in the present adjudication.  See Amberman v. Shinseki, 540 F.3d 1377, 1381 (Fed. Cir. 2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  


FINDING OF FACT

The evidence of record reflects the Veteran's DSM-IV diagnosis of PTSD related to in-service combat during the pendency of the claim.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2012); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Generally medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability, is required to establish a service connection claim.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

In the absence of clear and convincing evidence to the contrary, the Veteran's confirmed service in the Republic of Vietnam and receipt of the Combat Action Ribbon establishes his engagement in combat during his period of service.  See 38 C.F.R. § 3.304(f)(2).  The determinative issue and focus of the analysis is whether there is sufficient evidence of a relationship between the Veteran's military service, including claimed combat stressors, and any diagnosis of PTSD.  

A May 2007 VA psychiatric treatment record documents the Veteran's account of psychiatric symptoms and combat related stressors.  The VA licensed social worker also expansively reports current psychiatric test results and details the Veteran's history of psychiatric treatment, including regular treatment for PTSD at the Vet Center.  Based on this information and relevant mental health expertise, the VA licensed social worker concluded the Veteran's diagnosis of PTSD related to in-service combat.  

The March 2012 VA examination report documents the Veteran's generally consistent account of psychiatric symptoms and in-service combat stressors.  The examiner further documents the findings of current psychiatric testing, reports the Veteran's history of psychiatric treatment and his current diagnosis of an anxiety disorder, not otherwise specified.  After considering this evidence and relevant medical expertise, the examiner stated:

Although the Veteran may have met [the] full [DSM-IV] criteria for PTSD in the past, symptoms have likely improved or evolved over time and with his own effort to cope with them.

The Board construes this statement to mean that a DSM-IV diagnosis of PTSD related to combat stressors was likely warranted prior to the date of the examination, although a current diagnosis was not warranted. 

The Veteran provides a competent and credible account of psychiatric symptomatology and in-service combat stressors.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He details a generally consistent account of these matters, including solely for the purpose of obtaining medical care and treatment.  Further, service records confirm his in-service combat exposure, tending to corroborate his account of in-service combat stressors.  These factors make the Veteran's statements as to psychiatric symptomatology and in-service combat stressors competent, credible and highly probative.  

While the March 2012 VA examiner concludes his current psychiatric symptoms do not support a current diagnosis of PTSD pursuant to the DSM-IV criteria, the examiner also opines that the Veteran's psychiatric symptoms and combat stressors likely supported a diagnosis a diagnosis of PTSD under this criteria prior to the date of examination.  The  evidence of regular treatment for PTSD at the Vet Center sufficiently establish the Veteran's psychiatric condition warranted a diagnosis of PTSD based on in-service combat.  In sum, the competent medical evidence reflects the Veteran has a diagnosis of PTSD, for the purposes of the appeal, related to in-service combat experiences.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

During the pendency of the claim, PTSD related to in-service combat was diagnosed accordance with 38 C.F.R. § 4.125(a).  Service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


